           Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 2/9/2021
                                                                       :
RALPH SANZARI, in his capacity as general Chairman :
of the Association of Commuter Rail Employees, Division :
I,                                                                     :
                                                                       :     19-cv-8689 (LJL)
                                    Plaintiff,                         :
                                                                       :   OPINION AND ORDER
                  -v-                                                  :
                                                                       :
METRO-NORTH RAILROAD COMPANY,                                          :
                                                                       :
                                    Defendant.                         X

----------------------------------------------------------------------
LEWIS J. LIMAN, United States District Judge:

         Defendant Metro-North Railroad Company (“MNR” or “Defendant”) moves pursuant to

Federal Rules of Civil Procedure 12(b)(1) & (6) to dismiss the Amended Complaint, at Dkt. No.

10 (“AC” or “Complaint”) filed by Plaintiff Ralph Sanzari (“Sanzari” or “Plaintiff”), on the

grounds that the Court lacks subject matter jurisdiction and the Complaint fails to state a claim

upon which relief may be granted.

                                               BACKGROUND

         A.       Parties

         Plaintiff Sanzari brings this suit in his capacity as General Chairman of the Association of

Commuter Rail Employees, Division 1 (“ACRE 1”). ACRE 1 is a voluntary unincorporated

association formed under the laws of the State of New York. AC ¶ 5.

          MNR is a company that operates railroad-related facilities in this district and that is

engaged in the transportation of passengers by rail in interstate commerce. AC ¶¶ 7-8. It is a

“carrier” as defined by the Railway Labor Act (“RLA”). Id. ¶ 8; 45 U.S.C. § 151 (First). Since

the year 2000, ACRE 1 has been the duly authorized bargaining representative, pursuant to the
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 2 of 23




RLA, for conductors, yardmasters, assistant yardmasters, and stationmasters employed by MNR.

AC ¶¶ 5, 9; 45 U.S.C. § 151 (Sixth).

       ACRE 1 and MNR are parties to two collective bargaining agreements relevant to this

action: one that governs terms and conditions of employment for MNR conductors and assistant

conductors (the “Conductor CBA”), and one that governs the terms and conditions of

employment for MNR yardmasters, assistant yardmasters, and stationmasters (the “Yardmaster

CBA”) (together with the Conductor CBA, “CBAs”). AC ¶¶ 10-11. The CBAs are governed by

the RLA which, as discussed in more detail below, governs labor relations in transportation

industries including railroads. The Conductor CBA became amendable pursuant to the terms of

the RLA on September 1, 2019. AC ¶ 10. The Yardmaster CBA became amendable pursuant to

the terms of the RLA on January 15, 2017. AC ¶ 11. ACRE 1 and MNR have been engaged in

bargaining for a successor agreement to the Yardmaster CBA since that CBA became amendable

but ACRE 1 and MNR have not yet completed negotiations. AC ¶ 12.

       B.      The disputed time management system

       The dispute in this case arises out of an effort by MNR and its parent company, the

Metropolitan Transportation Authority (“MTA”), to implement a new standardized time and

attendance recording system, the Kronos Biomentric and Attendance System (“Kronos”).

Kronos is a timekeeping system that will be used to verify the start and end time of each

employees’ shift. AC ¶ 17.

       MNR currently uses a system called the Crew Management System (“CMS”) to verify an

employee’s attendance at work and to record that time for purposes of payroll. AC ¶ 14. CMS

was adopted in 1999, after negotiations between MNR and MNR employee unions that preceded

ACRE 1 and was memorialized in letter agreements (including two letters, of January 30, 1998,

at Dkt. No. 23-5 (“1998 Letter”) and January 13, 1999, at Dkt. No. 23-6 (“1999 Letter”) sent by


                                                2
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 3 of 23




MNR representatives to yardmaster and conductor union representatives. AC ¶ 14. Prior to the

adoption of CMS, MNR conductors used physical timeslips to record their time and attendance,

which the MNR payroll department then used to process the conductors’ compensation. Dkt.

No. 27 (“Bottalico Aff.”) ¶ 9.

       CMS is a time clock system that uses identification cards; conductors swipe their

identification card at the start of their tour of duty, and log in and key in to the CMS system to

verify their attendance. Id. ¶ 15. Pursuant to CMS, and as memorialized in the 1998 Letter,

conductors are permitted to either swipe out at the end of their shift or to confirm during the

subsequent swipe-in process that they completed their previous assignment—they are not

required to swipe out of the CMS system at the end of their tour of duty. AC ¶ 15; 1998 Letter.

The letters memorializing the CMS system do not establish any disciplinary measures associated

with a late or missed swipe-in or swipe-out. AC ¶ 16; 1998 Letter; 1999 Letter.

       By letter dated May 17, 2019, MNR’s parent company, the Metropolitan Transportation

Authority (“MTA”) notified ACRE 1 that it was seeking to implement a new standardized time

and attendance recording system that would modify CMS, the Kronos Biometric Time and

Attendance System (“Kronos”). When this litigation was commenced, Plaintiff challenged the

element of the proposed Kronos system that would require employees to scan their fingerprint, as

opposed to or in addition to using a swipe card, in order to document the start and end of each

shift. While this case was pending, MNR decided to unilaterally suspend implementation of the

fingerprint scanning system that was originally announced to be a part of the Kronos system. At

oral argument Plaintiffs withdrew their objection to the proposed fingerprint scanning policy as a

basis for their claims in this case due to the indefinite suspension of that policy. Accordingly, at

present, MNR still requires employees to swipe a card to log their time. The only changes to




                                                  3
          Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 4 of 23




CMS that Plaintiff is challenging by this action are requirements that employees swipe out at the

end of each shift (as opposed to giving them the additional option of swiping out at the beginning

of the next shift), and the possibility that discipline will be imposed for failure to abide by the

timekeeping policy.

       In a May 17, 2019 letter, Anita L. Miller, the Chief Employee Relations and

Administrative Officer the MTA notified ACRE 1 that the MTA would “in the very near future,

begin expanding the use of Kronos biometric timeclocks to all reporting locations throughout the

MTA Agencies,” and that the devices would “replace or upgrade existing Kronos timeclocks” for

those employees that already use Kronos, which at the time of the letter included yardmasters

and stationmasters, but “[i]n those locations that do not currently use Kronos,” which included

stations for conductors and assistant conductors, “we will be migrating employees to a Kronos

platform.” AC ¶ 18. Miller advised that “prior to implementation, I have asked each agency to

meet with their corresponding union representatives to provide additional information and to

hear your concerns.” Id. ACRE 1 alleges that since that date MNR has been threatening to

unilaterally implement the Kronos system and to require full use of it by ACRE 1 employees

despite ACRE 1’s repeated requests to bargain with regard to its implementation. AC ¶ 18.

       The Amended Complaint, and the materials submitted in connection with the current

motion, document ACRE 1’s objections to the Kronos system and the extensive back-and-forth

to date between ACRE 1 and MNR regarding the implementation of Kronos.

       On June 11, 2019, ACRE 1 filed a complaint with the New York State Department of

Labor (“DOL”) alleging that MNR’s adoption of the Kronos system would violate New York

Labor Law Section 201-a, which prohibits employers from requiring employees to be

fingerprinted as a condition of securing or continuing employment. AC ¶ 19.




                                                  4
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 5 of 23




       MNR and ACRE 1 met on or about July 23, 2019 to discuss the implementation of

Kronos. Id. ¶ 20.

       By letter dated August 9, 2019, ACRE 1 notified MNR of its complaint to DOL and

indicated that ACRE 1 was willing to enter into negotiations regarding Kronos. The letter

requested that any attempts by MNR to mandate enrollment into the Kronos system be postponed

until either the DOL issued a response to ACRE 1’s complaint or an agreement was reached

between ACRE 1 and MNR through negotiations. Id. ¶ 21.

       Andrew J. Paul (“Paul”), MNR’s Vice President of Labor Relations sent a letter to ACRE

1 on August 12, 2019. Paul’s letter, which did not address ACRE 1’s letter, notified ACRE 1

that the Kronos system “will be used by all MTA employees, both represented and non-

represented, and each employee will be required to adhere to all enrollment requirements and use

the new biometric timeclocks when implementation commences.” Id. ¶ 22. The letter went on

to state that “employee enrollment . . . will require a scan of two (2) fingers,” and that “[o]nce

employees have registered their finger scans, they will be required to first swipe their Metro-

North ID Pass, and then scan their finger on the Kronos clock scanner when swiping in and out

each working day.” Id. The letter stated that “[f]or your membership, employees will be

required to use the new Kronos biometric clocks in addition to the Crew Management System,”

and reiterated that “[a]ll employees must swipe in at the beginning of the tour of duty, and out at

the end of their tour of duty.” Id. The letter acknowledged that “there were some questions and

concerns raised with respect to the new technology and the nature of the biometric scan of

employees’ fingers,” but stated “[MNR] believe[s] this technology is consistent with prevailing

state and federal laws,” and “[a]s such, we are still moving forward with this initiative as

planned.” Id.




                                                  5
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 6 of 23




       On August 27, 2019, MNR notified ACRE 1 that Conductors would be required to swipe

in at the beginning and end of each shift on the Kronos system beginning September 4, 2019, and

that “biometric enrollment” would begin soon thereafter. Id. ¶ 23.

       In the meantime, as the Conductor CBA was set to expire on September 1, 2019, on

August 29, 2019 ACRE 1 sent a notice to MNR pursuant to the RLA purporting to trigger

MNR’s duty to bargain with regard to the Conductors. Id. ¶ 24.

       Paul sent a subsequent letter to ACRE 1 on August 30, 2019. Id. ¶ 27. In it, Paul stated

that he had not received the August 9, 2019 letter from ACRE 1 before he drafted his August 12,

2019 letter. However, he reiterated that MTA and MRN were “continuing with implementation

of employees’ use of the Kronos Upgrade as planned,” and that “commencing September 4,

2019, Conductors must swipe in at an approved Kronos Upgrade time clock at the crew base

when reporting to work at the start of their tour of duty and must swipe out at an approved

Kronos Upgrade time clock at the end of their tour of duty.” Id. The letter continued, “[p]lease

be advised that any employee who refuses to comply with the Kronos Upgrade as directed by

MNR management will be subject to disciplinary action, up to and including dismissal.” Id. The

letter thus did not accept ACRE 1’s proposal that implementation of the Kronos system be

delayed until agreement was reached through negotiations.

       Also on August 30, 2019, Sanzari emailed MNR a list of questions regarding the

implementation of Kronos and the swiping requirements for conductors. ACRE 1

representatives and MNR officers met on August 30, 2019 to discuss those questions. Id. ¶ 25.

       On September 3, 2019 (the eve of MNR’s deadline for implementation of Kronos),

ACRE 1 again met with MNR to discuss questions and concerns ACRE 1 had with respect to

Kronos. At that meeting, ACRE 1 hand-delivered a letter from their attorneys stating that ACRE




                                                6
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 7 of 23




1 was willing to cooperate with the implementation of Kronos, but demanding to exercise their

purported right to bargain about the position pursuant to Sections 2 and 6 of the RLA with regard

to the changes that would purportedly affect the rules and working conditions governing ACRE 1

members. Id. ¶ 27.

       In the course of discussions and correspondence with ACRE 1, MNR did not change its

position, and a letter from MNR on September 16, 2019, and further emails from Paul on

September 3, 2019, and September 17, 2019, reiterated that MNR would unilaterally adopt

Kronos effective September 18, 2019, and that employees would be subject to discipline for late

or missed swipe ins and swipe outs. Id. ¶¶ 29-32.

       C.      Plaintiff’s claims

       Plaintiff brings this lawsuit seeking injunctive relief to prevent MNR from unilaterally

adopting and implementing the Kronos system until after the parties have engaged in the

required bargaining pursuant to the RLA.

       The Complaint asserts, inter alia, that:

       MNR’s imminent implementation of the Kronos biometric finger scan time keeping
       system unilaterally alters established terms and conditions of employment of . . .
       [MNR] conductors, assistant conductors, yardmasters, and assistant stationmasters
       while RLA negotiations are continuing and without exhausting the mandatory
       mediation and status quo requirement of the RLA. There is no term of the CBA
       that arguably permits such unilateral MNR action.

Id. ¶ 40. It thus seeks to establish that by unilaterally implementing the Kronos system, MNR

has violated the mandatory bargaining provisions of the RLA.

       The Complaint also brings claims under New York labor law. However, because those

claims relate exclusively to the proposed fingerprint scanning policy of the Kronos system, they

are deemed to be withdrawn on the basis of Plaintiff’s representations at oral argument and are

dismissed without prejudice.



                                                  7
            Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 8 of 23




                                   PROCEDURAL HISTORY

       Plaintiff initiated this action by filing a complaint on September 18, 2019. Dkt. No. 1.

The Amended Complaint was filed on December 23, 2019. Dkt. No. 10. Defendant filed the

instant motion on July 6, 2020, Plaintiff’s opposition was filed July 20, 2020, and Defendant’s

reply was filed July 27, 2020. Dkt. Nos. 21, 29, 33. The Court heard oral argument on January

28, 2021.

                                      LEGAL STANDARD

       A court properly dismisses a claim for lack of subject matter jurisdiction under Rule

12(b)(1) when it “lacks the statutory or constitutional power to adjudicate it . . .” Cortlandt St.

Recovery Corp. v. Hellas Telecomms., S.A.R.L., 790 F.3d 411, 416–17 (2d Cir. 2015). “A

plaintiff asserting subject matter jurisdiction has the burden of proving by a preponderance of the

evidence that it exists.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). “A

motion to dismiss for lack of subject matter jurisdiction may ‘raise a facial challenge based on

the pleadings, or a factual challenge based on extrinsic evidence.’” U.S. Airlines Pilots Ass’n ex

rel. Cleary v. US Airways, Inc., 859 F. Supp. 2d 283, 296 (E.D.N.Y. 2012) (quoting Guadagno v.

Wallack Ader Levithan Assocs., 932 F. Supp. 94, 95 (S.D.N.Y.1996)). Where the defendant

challenges the legal sufficiency of a complaint’s allegations, the court must treat all factual

allegations as true and draw reasonable inferences in favor of the complaining party. Robinson

v. Gov’t of Malay., 269 F.3d 133, 140 (2d Cir.2001). However, where the jurisdictional

challenge is fact-based, the defendant may “proffer[] evidence beyond the [p]leading,” and the

plaintiff “will need to come forward with evidence of their own to controvert that presented by

the defendant ‘if the affidavits submitted on a 12(b) motion . . . reveal the existence of factual

problems’ in the assertion of jurisdiction.” Carter v. HealthPort Techs., LLC, 822 F.3d 47, 57

(2d Cir. 2016) (quoting Exch. Nat’l Bank of Chi. v. Touche Ross & Co., 544 F.2d 1126, 1131 (2d


                                                  8
          Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 9 of 23




Cir.1976)). In that case, “no presumptive truthfulness attaches to the complaint's jurisdictional

allegations,” and “the burden is on the plaintiff to satisfy the Court, as fact-finder, of the

jurisdictional facts.” Guadagno, 932 F. Supp. at 95.

                                             DISCUSSION

        Plaintiff alleges that MNR has violated the RLA by refusing to negotiate with it over the

implementation of the two changes to CMS, represented by Kronos as it is currently planned,

and by insisting on the right to implement those changes unilaterally. It seeks injunctive relief

under the RLA prohibiting MNR from adopting the two changes until the parties have mutually

agreed on its implementation. Its argument turns upon the provisions of the RLA and their

application to the facts here.

        A.     The Railway Labor Act.

        The RLA, 45 U.S.C. § 151 et seq., describes two classes of labor disputes and sets forth

different procedures for their resolution.

        Section 2 (Seventh) of the RLA provides: No carrier “shall change the rates of pay, rules,

or working conditions of its employees, as a class, as embodied in agreements except in the

manner prescribed in such agreements” or through the mediation procedures established in

Section 6 of the RLA. 45 U.S.C. § 152 (Seventh). For this class of disputes, “the RLA requires

the parties to undergo a lengthy process of bargaining and mediation. . . . Until they have

exhausted those procedures, the parties are obligated to maintain the status quo, and the

employer may not implement the contested change in rates of pay, rules, or working conditions.”

Consol. Rail Corp. v. Ry. Labor Execs.’ Ass’n, 491 U.S. 299, 302-03 (1989) (“Conrail”) (citing

45 U.S.C. §§ 155, 156).

        Section 2 (Sixth) and Section 3 (First) address disputes arising or growing “out of

grievances or out of the interpretation or application of agreements concerning rates of pay,


                                                   9
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 10 of 23




rules, or working conditions.” 45 U.S.C. §§ 152, 153. For this class of dispute, the RLA

requires the parties to engage in compulsory and binding arbitration before the National Railroad

Adjustment Board or before an adjustment board established by the employer and the unions

representing the employees (“Adjustment Board”). The Adjustment Board has exclusive

jurisdiction over such disputes and judicial review of the arbitral decision is limited. Unlike

changes in the “rates of pay, rules, or working conditions” under Section 2 (Seventh), in the

event of a dispute concerning the “interpretation or application” of existing agreements, the

employer is not required by the RLA to maintain the status quo pending an Adjustment Board’s

decision. See Conrail, 491 U.S. at 304.

       The courts have adopted the term “major” to describe disputes falling in the first

category. Id. at 302.Disputes falling in the second category are considered to be “minor”

disputes. Id.

       The classification of a dispute as major or minor under the RLA is consequential. If a

dispute is deemed to be one over a “change” to “the rates of pay, rules or working conditions of .

. . employees,” the employer and the union must engage in the “traditional voluntary processes of

negotiation, mediation, voluntary arbitration, and conciliation.” Brotherhood of Locomotive

Eng’rs Div. 269 v. Long Island R.R. Co., 85 F.3d 35, 37 (2d. Cir. 1996) (quoting Elgin, J. & E.R.

Co. v. Burley, 325 U.S. 711, 725 (1945)); see 45 U.S.C. §§ 151-158. These processes “have

been described by the Supreme Court as ‘almost interminable[,]’” Air Line Pilots Ass’n Int’l v. E.

Air Lines, Inc., 863 F.2d 891, 895 (D.C. Cir. 1988) (quoting Detroit & Toledo Shore Line R.R.

Co. v. United Transp. Union, 396 U.S. 142, 148, (1969)), and indeed they are “purposely long

and drawn out, based on the hope that reason and practical considerations will provide in time an

agreement that resolves the dispute.” Detroit & Toledo Shore Line R.R. Co., 396 U.S. at 148




                                                10
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 11 of 23




(quotation omitted); see also Atlas Air, Inc. v. Int'l Brotherhood of Teamsters, 280 F. Supp. 3d

59, 68 (D.D.C. 2017), aff’d, 928 F.3d 1102 (D.C. Cir. 2019) (describing each stage of the

procedure for resolving “major” disputes under the RLA). That is because “[f]ailure of the

virtually endless process of negotiation and mediation established by the RLA for major disputes

frees the parties to employ a broad range of economic self-help, which may disturb

transportation services throughout the industry and unsettle employer-employee relationships.”

Conrail, 491 U.S. at 311 (internal citations omitted). Because the employer may not implement

a contested major change unilaterally, and “district courts have subject matter-jurisdiction to

enjoin a violation of the status quo pending completion of the required procedures, without the

customary showing of irreparable injury,” id. at 303, a determination that a dispute falls within

this category can delay—sometimes indefinitely—the implementation of the change.

       If a dispute is deemed to be minor and to grow “out of grievances or out of the

interpretation or application of agreements concerning rates of pay, rules, or working

conditions,” by contrast, “a court cannot assert jurisdiction over the action nor can the parties

seek judicial remedies such as an injunction.” Brotherhood of Locomotive Eng’rs, 85 F.3d at 37;

see Conrail, 491 U.S. at 304 (Adjustment Boards “[have] exclusive jurisdiction over minor

disputes”); Indep. Union of Flight Attendants v. Pan Am. World Airways, Inc., 789 F.2d 139, 141

(2d Cir.1986) (same). “The effect of [deeming a controversy to be minor is] to delay collective

bargaining in some cases until the arbitration process is exhausted,” during which time the

contested policy will be in effect. Conrail, 491 U.S. at 310.

       The line between a change that is major and a dispute that is minor has been elusive. The

language “change [of] rates of pay, rules or working conditions of its employees” and

“interpretation or application of agreements concerning rates of pay, rules, or working




                                                 11
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 12 of 23




conditions” is not self-defining. Conrail, 491 U.S. at 307 (noting difficulty of resolving

“concrete cases” with “abstract words”). “[T]he formal demarcation between major and minor

disputes does not turn on a case-by-case determination of the importance of the issue presented

or the likelihood that it would prompt the exercise of economic self-help.” Id. at 305. Nor does

it turn entirely on pleading. The law does not “lea[ve] the characterization of the dispute solely

in the hands of one party.” Id. at 306.

       Rather, the classification of a dispute as major or minor turns on the nature of the action

or change sought to be made by the employer and whether “a claim has been made [by that

party] that the terms of an existing agreement either establish or refute the presence of a right to

take the disputed action.” Id. at 305. It is also animated by the underlying policy “of the RLA is

to prevent service interruptions in the transportation industries by encouraging labor peace and

avoiding strikes.” Atlas Air, Inc. v. Int’l Brotherhood of Teamsters, 943 F.3d 568, 573 (2d Cir.

2019) (citing Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 248 (1994)); see also Int’l Ass’n of

Machinists, AFL-CIO v. Cent. Airlines, Inc., 372 U.S. 682, 687 (1963) (“Congress has long

concerned itself with minimizing interruptions in the Nation's transportation services by strikes

and labor disputes.”).

       Since the Supreme Court's decision in Elgin, courts have classified a “major” dispute as

one that concerns:

       the formation of collective agreements or efforts to secure them. They arise where
       there is no such greater agreement or where it is sought to change the terms of one,
       and therefore the issue is not whether an existing agreement controls the
       controversy.

Elgin, 325 U.S. at 722. A minor dispute, in contrast:




                                                 12
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 13 of 23




       contemplates the existence of a collective agreement already concluded or . . . a
       situation in which no effort is made to bring about a formal change in terms . . .
       [and] relates either to the meaning or proper application of a particular provision.

Id.; see Brotherhood. of Locomotive Eng’rs Div. 269, 85 F.3d at 37 (2d Cir. 1996) (Elgin, 325

U.S. at 722). In other words, “major disputes seek to create contractual rights, minor disputes to

enforce them.” Conrail, 491 U.S. at 302 (1989) (citing Elgin, 325 U.S. at 723 (1945)).

       In Conrail, the Supreme Court further articulated the basis for differentiating between

major and minor disputes. It provided:

       [I]f an employer asserts a claim that the parties’ agreement gives the employer the
       discretion to make a particular change in working conditions without prior
       negotiation, and if that claim is arguably justified by the terms of the parties’
       agreement (i.e., the claim is neither obviously insubstantial or frivolous, nor made
       in bad faith), the employer may make the change and the courts must defer to the
       arbitral jurisdiction of the Board.

491 U.S. at 310. “The Court noted that this standard reflects “the ‘relatively light burden which

the railroad must bear’ in establishing exclusive arbitral jurisdiction under the RLA.”

Brotherhood of Locomotive Eng’rs, 85 F.3d at 38 (quoting Conrail, 491 U.S. at 307) (emphasis

added in Brotherhood of Locomotive Engineers). Thus, to find a major question, “[i]n essence,

the court must conclude that any reasonable trier of fact would find virtually as a matter of law

that the employer has violated the contract.” Ass’n of Flight Attendants, AFL-CIO v. United

Airlines., Inc., 976 F.2d 102, 105 (2d Cir. 1992).

       Moreover, while “[i]n cases where a carrier contends that a given controversy is a

‘minor’ dispute, courts have typically looked to the pertinent collective bargaining agreements to

determine whether a plausible interpretation would justify the carrier’s action,” CSX Transp.,

Inc. v. United Transp. Union, 879 F.2d 990, 997 (2d Cir. 1989), the classification of a dispute as

major or minor does not turn upon the four corners of the collective bargaining agreement alone.

A collective bargaining agreement is not a bond indenture. The Supreme Court has held that



                                                13
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 14 of 23




“collective-bargaining agreements may include implied, as well as express, terms,” and “it is

well established that the parties’ ‘practice, usage and custom’ is of significance in interpreting

their agreement.” Conrail, 491 U.S. at 311 (quoting Transp.-Commc’n Emps. Union v. Union

Pac. R. Co., 385 U.S. 157, 161 (1966)). Moreover, as the Supreme Court has observed:

       A collective bargaining agreement is not an ordinary contract for the purchase of
       goods and services, nor is it governed by the same old common-law concepts which
       control such private contracts. . . . [I]t is a generalized code to govern a myriad of
       cases which the draftsmen cannot wholly anticipate . . . The collective agreement
       covers the whole employment relationship. It calls into being a new common law—
       the common law of a particular industry or of a particular plant.

Id. at 311-12 (quoting Union Pac. R. Co., 385 U.S. at 160-61); see id. at 318 (“labor laws do not

require all the details of particular practices to be worked out in advance”); see also Long Island

R. Co. v. Int’l Ass’n of Machinists, 874 F.2d 901, 909 (2d Cir. 1989) (noting the district court’s

consideration of “incidents of employment,” such as “arbitration awards, operating rules and

attendance policies” in deciding whether a dispute was “major” or “minor”).

       Thus, the Second Circuit has held that in order to meet Conrail’s “arguably justified test,”

“an employer need demonstrate only that a reasonable trier of fact could adopt the employer’s

view of the contract.” Brotherhood of Locomotive Eng’rs, 85 F.3d at 38 (quoting Ass’n. of

Flight Attendants, 976 F.2d at 105). To find that a dispute is “major,” it is not enough for a court

to conclude a party challenging an employer’s action “will likely succeed on the merits” as to

whether the operative agreement permits the action. Ass’n of Flight Attendants, 976 F.2d at 104.

Rather, “[i]n essence, the court must conclude that any reasonable trier of fact would find

virtually as a matter of law that the employer has violated the contract.” Id. at 105.

       B.      Application of the standard

       The resolution of whether the dispute between ACRE 1 (via Sanzari) and MNR is

“major” or “minor” for purposes of the RLA turns upon both the language of the CBAs as well



                                                 14
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 15 of 23




as on the parties’ “practice, usage and custom.” Conrail, 491 U.S. at 311. As stated above, the

two aspects of the Kronos system that Plaintiff seeks to challenge are (1) the requirement that

employees clock off at the end of their shift, as opposed to retaining the option to log the time

their shift ends at the start of their next shift, and (2) the policy that employees who do not

comply with Kronos will be subject to discipline, including for failing to clock on or off at the

appropriate time.

               1.      The relevant provisions and historical practice

       Defendant points to provisions in both the Conductor CBA and the Yardmaster CBA that

it asserts evidence its “contractual authority to establish or change reporting procedures.” Dkt.

No. 22 at 8. In particular, Defendants highlight Rule 50 of the Conductor CBA and Rule 1 of the

Yardmaster CBA.

       Rule 50 of the Conductor CBA, entitled “Starting Times,” comprises subsections (a)

through (h). Subsection (a) provides that “[r]egularly assigned employees engaged in switching

and classification service will each have a fixed starting time which will not be changed without

at least forty-eight (48) hours’ advance notice.” Dkt. No. 23-2 at 87. Subsections (b) through (e)

prescribe ranges of permissible start times for work shifts, depending on how many shifts are

worked in “continuous service.” Id. For example, Section (b) of Rule 50 states “b. Where three

(3) eight (8) hour shifts are worked in continuous service, the time for an assignment on the first

shift to begin work will be between 6:00 a.m. and 10:00 a.m., the second shift, 2:00 p.m. and

6:00 p.m., and the third shift, 10:00 p.m. and 2:00 a.m.” Id. Subsection (h) provides, “[i]f an

employee is started at a time other than provided for in paragraph ‘b’ or ‘d’, he will be paid from

the last permissible starting time until released from duty.” Id.

       In addition to Rule 50, other provisions of the Conductor CBA contemplate benefits and

requirements that are keyed to the number of hours an employee works. For example, Rule 2,


                                                 15
          Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 16 of 23




entitled “Classifications and Basis of Pay” establishes hourly rates of pay, including a time and

one-half rate of pay for “all time in excess of eight (8) hours on duty between the time [an

employee] is required to report for duty until the time they are finally released on completion of

services . . .” Id. at 2.

        Rule 1 of the Yardmaster CBA, entitled “Work Week,” contains two sections. It

provides, in full:

        (a) The work-week for regularly assigned, full-time employees shall be forty (40)
            hours, consisting of any five (5) days of eight (8) hours work. The starting time
            and quitting time of assignments or shifts will be established by the Carrier,
            except that no shift may be scheduled to start between midnight and 6 a.m.,
            unless such scheduling is agreed to by the General Chairman and the Carrier.

        (b) Where the nature of work to be performed is intermittent, assignments may be
            established requiring employees to work eight (8) hours within a spread of not
            more than ten (10) hours. The Carrier may schedule not more than two (2)
            periods of work, for example, of four (4) hours each, with one (1) period of time
            in which the employees will not be working, for example of two (2) hours. For
            such assignments, employees will be paid at the straight time rate, not overtime
            rate, for periods of work, and at a rate equal to fifty percent (50%) of the
            applicable straight time rate for the period in which they are not working.

Dkt. No. 23-4.

        Defendants argue that these provisions which set the hours of work and require MNR to

pay employees based on those hours at least arguably contain the implied term that permits MNR

to adopt a system to track the hours an employee works, including the start and end times. For

his part, Plaintiff focuses on the fact that neither the Conductor CBA nor the Yardmaster CBA

expressly or impliedly permits MNR to implement the challenged policies. Plaintiff argues that

MNR is therefore seeking “to change the terms” of the CBAs, Elgin, 325 U.S. at 722, and

thereby to change the “rates of pay, rules or working conditions,” of ACRE 1 members, id. at

739, implicating the mandatory bargaining provisions of the RLA.




                                                 16
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 17 of 23




       Each party also takes a different message from the evidence of practice, custom, and

usage. In or about 1997, MNR announced that it would be implementing the CMS for passenger

service. Bottalico Aff. ¶ 13. At the time, CMS was utilized by freight railroads but it had to be

modified to reflect the work rules and procedures particular to passenger service and to adhere to

the provisions of the collective bargaining agreement. Id. Plaintiff offers a declaration that, at

the time, it did not acquiesce to MNR’s ability unilaterally to implement that system but wrote a

“non-acquiescence” letter to MNR asserting the unions’1 position that the creation and

implementation was a change in the work agreement that had to be negotiated, and that MNR

would be in violation of the RLA if it were to unilaterally implement CMS. However, it does not

offer the letter itself. Bottalico Aff. ¶¶ 2, 9. Between 1997 and January 1998, a Steering

Committee which included representatives from MNR and the unions met and discussed the

implementation of CMS. A representative of the union has submitted a declaration that the

Steering Committee “negotiate[d] the terms of the CMS implementation.” Id. Defendants point

to a letter sent by MNR on January 30, 1998 to the then-chairmen of the unions that preceded

ACRE 1, in which MNR states that it made the determination that it was “in Metro-North’s best

interest to require that all employees ‘key in’ to the CMS computer terminal at the beginning of

each assignment during their initial ‘on duty’ time” and that MNR has decided that employees

may “key out” either at the end of their tour of duty or when they “key in” for their next shift.

Dkt. No. 23-5. Although the letter expresses “great[] appreciat[ion]” for the “participation” of

the union on the Steering Committee and states “[w]e look forward to your continued

suggestions, participation, and cooperation throughout the implementation of the CMS Project,”




1
  At the time, MNR employees were represented not by ACRE I but by two unions that preceded
it.


                                                 17
            Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 18 of 23




id. at 2, it makes clear that the ultimate decisions regarding the CMS system were made by MNR

alone: “In making this determination, we have taken into consideration all of the various

viewpoints expressed by the members of the Steering Committee.” Id. at 3 (emphasis added).

Plaintiff offers no evidence that the union disputed the characterization of the resolution of CMS

at the time.

        On January 13, 1999, MNR wrote to union representatives regarding the “resolution of

outstanding issues related to the Crew Management System.” Dkt. No. 23-6 at 2. The opening

sentence of the letter states that it is describing the “result of our continued Grievance Mediation

discussions.” Id. The letter then describes the resolution of a number of grievances regarding

how the hours of work and reporting times will be determined and includes with respect to the

“Crew Management System” generally:

        The BLE and UTU fully support the implementation of the Crew Management
        System and will cooperate in all reasonable steps necessary to implement this
        system. Union and Metro-North officials will continue to meet after the system is
        put into place to discuss and resolve issues. Other than claims for shortages or
        miscalculations in payments, the UTU and BLE will not file any grievances
        regarding the implementation of the Crew Management System.

Id. at 3.

        The 1999 letter is attached as an exhibit to the Conductor CBA. See Dkt. No. 23-3 at

176. Plaintiff points out that the grievance mediation described in the 1999 letter is not the same

as the grievance process outlined in the CBA. Bottalico Aff. ¶ 18. The mediation was

conducted pursuant to a letter agreement in which each side preserves (and does not waive) its

rights, thus not requiring the parties to argue whether any dispute is major or minor.

        At oral argument in this case, Plaintiff sought to draw from this record evidence of a

consistent pattern of practice that gave rise to an implied contractual term that MNR would not

unilaterally change the CMS system as it was implemented in 1999. It also argues that because it



                                                 18
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 19 of 23




did not acquiesce to the 1999 adoption of CMS as being a minor dispute within the existing

CBA, it should not be understood to have agreed that MNR retained the right to change the

CMS. For their part, Defendant points to the evidence that the 1999 change was not collectively

bargained but was unilaterally adopted by MNR (albeit after discussion with the union) and that

discussions regarding changes to and implementation of the CMS after 1999 were conducted

through the grievance process. It contends that any additional changes it now makes to the

reporting and crew management systems also are within its authority under its agreements with

the union.

               2.      Resolution of the dispute

       MNR has met its burden that implementation of the Kronos system is “arguably justified”

by the Conductor CBA and the Yardmaster CBA. The contractual provisions address the

duration of work shifts, specifically contemplate the existence of eight-hour shifts, and

contemplate that MNR will compensate employees based on the hours worked. For at least two

reasons, it is at least arguably implicit that MNR retained the unilateral right to make the changes

to the CMS at issue here.

       First, as the Supreme Court has repeatedly made clear, “[a] collective bargaining

agreement is not an ordinary contract . . . it is a generalized code to govern a myriad of cases

which the draftsmen cannot wholly anticipate.” See Conrail, 491 U.S. at 311-312. One of those

cases that a draftsman could not wholly anticipate but that arguably would at least be implicit in

the collective bargaining agreement is that management would need a system to measure and

determine when employees began and ended their shifts and that those systems would change

with changes in technology. There is no evidence whatsoever before the Court that the parties

intended by the collective bargaining agreement to freeze in place all of the terms of the existing

crew management system unless and until the union agreed to the changes through collective


                                                 19
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 20 of 23




bargaining or as a result of the purposefully long and drawn out process of negotiation and

mediation or management prevailed through the exercise by each side of economic self-help.

See id. at 318 (“labor laws do not require all the details of particular practices to be worked out in

advance.”).

         Moreover, as a matter of contract law, and even leaving aside that a CBA is interpreted

as a code of conduct, “[t]hat a particular provision has not been expressly stated in a contract

does not necessarily mean that no such covenant exists.” Rowe v. Great Atl. & Pac. Tea Co.,

412 N.Y.S.2d 827, 831 (1978). Rather, “the undertaking of each promisor in a contract must

include any promises which a reasonable person in the position of the promisee would be

justified in understanding were included.” Id. (citing 5 Williston, Contracts [rev. ed., 1937],

§ 1293). In this case, MNR has at the very least made an “arguably justified” claim its

discretion to create a timekeeping system for monitoring the duration of work shifts is implicit in

an agreement that contemplates that shifts will be of a specific duration and under which its

obligation to pay wages is dependent on the number of hours each employee works. Id. at 310.

It is similarly arguably implicit that an employer possesses the power to impose discipline on

employees who violate company policies, such as those about timekeeping.

       The pattern of practice does not do for Plaintiff what Plaintiff would need it to do—

namely, establish evidence that the modifications MNR would make to the crew management

system constitute a “change [in] the rates of pay, rules, or working conditions of its employees.”

45 U.S.C. § 152 (Seventh). In particular, the evidence does not establish that MNR established

such a consistent and invariable practice over time that the practice must be understood to have

frozen in place and made any change in the practice in essence a clear breach of contract. Ass’n

of Flight Attendants, 976 F.2d at 105; see id. at 105 n.2 (in a dispute over an airline’s practice in




                                                 20
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 21 of 23




designating new foreign domiciles for flight attendants, its policy with respect to the opening of

one prior such domicile “hardly establish[ed] an industrial practice governing all future foreign

domiciles”). As the Seventh Circuit has explained, it is not enough that a practice constitutes a

“mere regularit[y],” but rather only “[p]ractices accompanied by assurances of continuation,

express or implied but in either event likely to induce reliance, can create an implied obligation.”

Chi. & N. W. Transp. Co. v. Ry. Labor Execs.’ Ass’n, 908 F.2d 144, 154 (7th Cir. 1990) (citing

Conrail, 491 U.S. at 311) (collecting cases) (emphasis added). The evidence here shows that at

least MNR believed that it had in 1998 and retained thereafter the right to make changes to the

crew management system in response to changes in technology and the needs of MNR. Whether

or not the union acquiesced to unilateral implementation of the old crew management system,

and regardless of whether its views on implementation of the system were heard and considered

through the Steering Committee, the union cannot by its non-acquiescence make what from the

collective bargaining agreements are minor disputes into major disputes.

       The Court emphasizes that the instant case bears a similarity to Conrail itself, although

Conrail involved implementation of a more substantial change in company policy than is at issue

here. There, the defendant-railroad (“Conrail”) unilaterally implemented a urinalysis drug

screening program that was patently different (and more intrusive) than the policy that preceded

it. See Conrail, 491 U.S. at 312-15. Defendant proffered no contractual term in the applicable

bargaining agreement that expressly permitted Conrail to change the policy—or even to

implement a drug screening policy at all (the agreement was even in the record). See id. at 311.

However, because there was no “established rule” between the parties that Conrail could not

implement drug screening in the manner and for the purpose it sought to, id. at 317, and because

Conrail’s claim that it retained discretion to establish drug testing procedures was supported by a




                                                21
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 22 of 23




history of Conrail unilaterally setting such procedures, the dispute over the policy represented a

minor question fit for arbitration.

       In this case, by contrast, MNR’s right to make the modifications at issue finds some

support in the text of the CBAs themselves and nothing in the CBAs prohibits unilateral

implementation of the contested policies. Contrary to Plaintiff’s argument, the 1998 and 1999

letters reflect, if anything, the type of unilateral policy-setting that in Conrail supported a finding

of employer discretion. The mere fact that MNR created a steering committee to negotiate the

implementation of CMS falls far short of establishing that MNR’s argument that it is not

contractually barred from changing that policy is “obviously insubstantial or frivolous.” Conrail,

491 U.S. at 310.

       The Court stresses that it is not now deciding which party will ultimately prevail on the

merits as to whether the contested policies are permitted by the CBAs. It has only decided that

MNR has easily carried its “relatively light burden” to make an “arguably justified” claim that

implementation of the policies at issue are within its discretion under the CBAs. Conrail, 491

U.S. at 307, 310. Thus, in this circumstance, referring the issue to an Adjustment Board will

serve the purpose of the RLA to ensure that the parties “maintain agreements,” by “assuring that

collective-bargaining contracts are enforced by arbitrators who are experts in ‘the common law

of [the] particular industry.’” Conrail, 491 U.S. at 310 (quoting Steelworkers v. Warrior & Gulf

Navigation Co., 363 U.S. 574, 580 (1960)).

                                          CONCLUSION

       As to Plaintiff’s first and second causes of action, because the question presented in this

case is a minor one, the Court lacks subject matter jurisdiction and those claims are DISMISSED

without prejudice.




                                                  22
         Case 1:19-cv-08689-LJL Document 38 Filed 02/09/21 Page 23 of 23




        Because Plaintiff’s third and final cause of action (listed in the Complaint as “1s [sic]

supplemental claim,” AC at 12, relates solely to implementation a fingerprint scanning policy

which has been indefinitely suspended, and as to which Plaintiff has withdrawn its claims, that

claim is also DISMISSED without prejudice.

        The Clerk of Court is respectfully directed to terminate all pending motions and close the

case.


        SO ORDERED.


Dated: February 9, 2021                             __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                 23
